DETAILED ACTION
This is the first Office Action on the merits based on the 17/504,525 application filed on 10/19/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12, as originally filed, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: the adjustment structure. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetic resistance sheet must be shown and annotated, or the feature must be canceled from claim 12.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both a housing in Figure 2 and a center rod in Figure 15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “oblique rod comprising a support box and a connection block of a pedaling device” in line 4. The limitation renders the claim indefinite because the structure of a “a support box and a connection block of a pedaling device” does not correspond to a singular “oblique rod”. Applicant is advised to change the limitation “oblique rod” to a limitation that better suits the structure of a support box (i.e., the support box as represented in the drawings/spec is a rectangular box formed by four plates) and a connection block or remove the limitation oblique rod from the claim.

Claim Objections
Claims 1-5, 7-9, and 12 are objected to because of the following informalities:  
In Claim 1 Lines 2-5, the limitation “the triangular frame is formed by a connection rod as a transverse rod connecting a front support leg and a rear support leg; an oblique bar of the front support leg, an oblique rod comprising a support box and a connection block of a pedaling device, and a seat column as a vertical rod, which are connected with each other;” should be “the triangular frame is formed by a connection rod transversely connecting a front support leg and a rear support leg, an oblique bar of the front support leg, a support box and a connection block of a pedaling device, and a seat column that is positioned vertically;” 
In Claim 1 Line 8, the limitation “the top” should be “a top” 
In Claim 2 Line 2, the limitation “an opening” should be “the opening” 
In Claim 3 Line 3, the limitation “is a three-way structure, in which one way facing inwardly” should be “comprising: a side facing toward the fitness bike” 
In Claim 3 Line 4, the limitation “one way facing outwardly” should be “a side facing away from the fitness bike” 
In Claim 3 Line 5, the limitation “, and one way facing downwardly” should be “, and a side facing downwards” 
In Claim 4 Line 1, the limitation “wherein the” should be “wherein each” 
In Claim 4 Line 3, the limitation “one third should be “a third” 
In Claim 4 Line 5, the limitation “the top wall” should be “a top wall” 
In Claim 5 Line 2, the limitation “has the following structure:” should be “comprises:” 
In Claim 5 Line 7, the limitation “force” should be “forth” 
In Claim 7 Line 4, the limitation “the top” should be “a top” 
In Claim 7 Line 8, the limitation “further lift, or lower, or lock up” should be “further lift, lower, or lock up” 
In Claim 8 Line 5, the limitation “the middle bottoms” should be “a bottom center” 
In Claim 8 Line 8, the limitation “the bottom of the front end” should be “a bottom of a front end” 
In Claim 9 Line 1, the limitation “the upper rear portion” should be “an upper rear portion” 
In Claim 9 Line 2, the limitation “for being held by hand.” should be “configured to be held by a hand of a user.” 
In Claim 12 Line 2, the limitation “---” should be “a line.” 
In Claim 12 Line 4, the limitation “the bottom end” should be “a bottom end” 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN108260981; EFD: 03/22/2018) in view of Xie (CN211245373; EFD: 10/25/2019).


    PNG
    media_image1.png
    659
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    855
    720
    media_image2.png
    Greyscale

Regarding claim 1, Wang discloses a fitness bike (See Figure 1 above), comprising a support skeleton (Inclined Frame 3, Chassis 2-3, and Seat tube 2-1; Figure 1) wherein the support skeleton comprises a triangular frame (i.e., the frame forms a triangle with the frame and support assembly as annotated above), and the triangular frame is formed by a connection rod (Chassis 2-3; Figure 1) as a transverse rod (i.e., the chassis/transverse rod extends transversely across the bottom of the fitness device); an oblique bar of the front support leg (i.e., the bar with an oblique top surface that is connected to the bottom surface of the inclined frame 3), an oblique rod (Inclined frame 3; Figure 1) comprising a support box (i.e., four plates form a box structure that holds the pedaling device as seen in Figure 3) and a connection block (i.e., the top block of the frame 3 connects with the inclined frame 3 to the seat tube 2-1 of the device; See annotated Figure 3 above) of a pedaling device (Pulley assembly 4; Figure 3), and a seat column (Seat tube 2-1; Figure 1) as a vertical rod (i.e., the seat tube is a vertically placed rod), which are connected with each other (i.e., each component is connected with one another to form a triangular frame as annotated in Figure 1 above) and a seat support device (Seat body 1-3; Figure 1) is mounted on the top of the seat column (i.e., the seat 1-3 is mounted at the top of the seat tube 2-1).

Wang does not disclose the triangular frame is formed by a connection rod as a transverse rod connecting a front support leg and a rear support leg; a lower end of the oblique bar is fixed on a middle of a horizontal rod of the front support leg, a rear end of the connection rod is fixed at a front side of a middle of a V-shaped rod forming the rear support leg and having an opening facing backward.

    PNG
    media_image3.png
    542
    659
    media_image3.png
    Greyscale

Xie, however, teaches an analogous fitness bike device (See Figure 1 above) a connection rod (First square tube 312 and second square tube 322; Figure 1) as a transverse rod (i.e., the tubes form a bottom transverse rod that extends the entire base) connecting a front support leg (First circular tube 311; Figure 1) and a rear support leg (Second round pipe 321; Figure 1); a lower end of the oblique bar is fixed on a middle of a horizontal rod of the front support leg (First support 40; Figure 1), a rear end of the connection rod is fixed at a front side of a middle of a V-shaped rod forming the rear support leg and having an opening facing backward (i.e., second support leg/rear support leg is a v-shaped member that is displaced at the back of the connection rod and is connected to the connection rod through an opening of the bar at the back of the device).

The Office notes that the primary reference Wang teaches a seated bicycle exercise device comprising a connection rod/chassis assembly that is movable on a surface and the secondary reference Xie teaches an analogous seated stationary exercise bike device comprising a connection rod and leg assembly that is immovable on a surface. Base structures that are stationary or movable are common components that are well known within the art as explained above in view of Xie.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the movable chassis and castors of Wang to be the stationary frame of Xie in order to yield the predictable result of increased stability of the device when performing bike exercises.

Allowable Subject Matter
Claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record Wang (CN108260981; EFD: 03/22/2018), (CN211245373; EFD: 10/25/2019), Silcock (US Patent No. 2020/0238130; EFD: 01/23/2019), and Xiang (US Patent No. 2018/0338606; EFD: 01/14/2018) fail to teach or render obvious claims 2, 5, and 8.

Regarding claim 2, Wang in view of Xie teaches the horizontal rod (Front leg 311; Figure 1 of Xie; i.e., the horizontal rod is shaped to be a pipe) is a horizontal straight pipe, and the V-shaped rod is a V-shaped pipe (Second leg 321; Figure 1 of Xie; i.e., the v-shaped rod is shaped to be a pipe); an adjustment structure (Adjustment knob 60 and lock 33; Figure 1 of Xie) for adjusting a position of the V-shaped pipe relative to the horizontal straight pipe back and forth is disposed on the connection rod (i.e., the adjustment device on the connection rod allows for the adjustment of the front and back legs as seen in Figures 1-5 of Xie) but does not teach the horizontal rod and the oblique bar of the front support leg, the connection rod, and the V-shaped rod with an opening facing backward are all round pipes: the oblique bar is an oblique pipe, the connection rod comprises a connection pipe, a middle sleeve is inserted into a rear end of the connection pipe, a slide pipe is inserted into the middle sleeve, a plurality of first thread holes for tightening first screws are disposed at the bottom of the rear end of the connection pipe, and a plurality of first through holes for inserting the first screws are disposed at the bottom of the middle sleeve; the slide pipe is a stepped pipe with its rear end being a large pipe, a rear end surface of the large pipe is an arc-shaped groove matched in shape with the front side of the middle of the V-shaped pipe, a front end of the slide pipe is a small pipe having a front end plate, an axial long groove is disposed at the bottom of the small pipe, and a groove top surface of the axial long groove is a plane to be abutted against by the first screws.

Regarding claim 5, Wang in view of Xie teaches a single slide sleeve vertically positioned on a seat cushion support plate (i.e., Figure 2 of Xie shows a plate and a slide sleeve vertically disposed under the chair 20) with a seat cushion 22 attached to the top of the plate and bar 21 but does not teach the seat support device has the following structure: the top of the seat column is connected with a support frame having two slide sleeves, front and rear ends of two slide rods slidably mated in the respective slide sleeves are connected to a seat cushion support plate, a rocking handle toggling device is mounted at the front end of the seat cushion support plate, a toggling block of the rocking handle toggling device has a locating column, an elongated limiting block extending back and forth is disposed on the support frame, a plurality of locating holes extending back and force and receiving the locating column are disposed on the elongated limiting block, and a locking torsional spring for locking the locating column in one locating hole is disposed on the rocking handle toggling device.  

Regarding claim 8, Wang in view of Xie teaches a fitness bike housing structure (Housing of inclined frame 3; Figure 1 of Wang), the seat column is inserted through a first column through hole of a rear end of the upper cover (i.e., the seat column 2-1 is inserted into the throughhole at the end of the inclined frame 3 as seen in Figure 2) but does not teach a fitness bike housing structure comprises a left body housing, a right body housing, an upper cover, a left crank housing, and a right crank housing; rear ends of the left body housing and the right body housing embrace the seat column of the fitness bike, front ends of the left body housing and the right body housing embrace the oblique pipe of the front support leg of the fitness bike, the middle bottoms of the left body housing and the right body housing embrace the connection pipe of the fitness bike, and the left body housing and the right body housing are detachably connected; the bottom of the front end of the upper cover is abutted against a stepped surface of a lower portion of a front end of the connected left and right body housings, and both sides of the upper cover are detachably connected with the left body housing and the right body housing; the crank housing is detachably connected with a connection plate of a crank and rotatably mated with a center hole of the body housing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784            
                                                                                                                                                                               /ANDREW S LO/Primary Examiner, Art Unit 3784